Napton, J.
The only question in this case is as to a proper construction of the act of Congress of March 3rd, 1843. The recent case of McGarrahan v. Mining Co., 96 U. S. 316, is referred to by both parties, and is conclusive in this case upon this court. In that the exemplification of the record of the patent showed the signature of the President in full, but an entire blank was left opposite the Recorder of the Land Office. In the present case the signature of the President is J. Q. A., and that of the Commissioner of the General Land Office is G. G. The court says in the former case, in .reference to the act of 1843: “ This act does not dispense with the signing and countersigning. The record, to prove a valid patent, must still *338show that those provisions of the law were complied with. The names need not be fully inserted in the record, but it must appear in some form that the names were actually signed to the patent when it issued. If they are partially inserted in the record, it will he presumed that they fully appeared in the patent; but no such presumption will be raised if no signature is shown by the record. Here no signature does appear, and consequently none will be presumed.” In accordance with these views, the judgment of the circuit court must be reversed, since the initials of the names of both the President and Commissioner were in the exemplification offered, and this case is remanded.
The other judges concur.